Title: From John Quincy Adams to Thomas Boylston Adams, 4 July 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 32.
St: Petersburg 4 July 1812

Since the original of my last letter was written, I have received no letters from America, but there are newspaper Accounts and letters to other persons untill late in May—Universal War seems to be blazing out all at once—Here it has already commenced—
I had indulged a faint hope that the tragical catastrophe which terminated the days of Spencer Perceval, was intended by Providence in Mercy to Mankind, and to spare the torrents of blood which his policy and that of his Co-adjutors is about causing to slow—I have been disappointed—After a Month of Cabaling and counter-cabaling, of My dear Wellesley’s, and my dear Liverpools, and My dear Canning’s, with dreadful personal animosities, and eternal friendships, with intrigues among the populace though the newspapers, in the house of Commons through their votes, and behind the royal Curtain through other channels, the remnants of the Perceval Administration have patched themselves up again under the guidance, of Liverpool and Castlereagh, with a certain Mr Vansittart to supply the vacated Office of Chancellor of the Exchequer—And they are to proceed on the old basis of crushing the Irish Catholics, of forcing America to a War, and of keeping open the sore in Spain and Portugal as it has been these four or five years—This system could not have lasted three months, but for the War between France and Russia which it has kindled, which has now irrevocably commenced, and which lengthens and aggravates the long and terrible agony of Europe—
You know how ardently and how anxiously I have desired that our Country might finally be successful in the endeavour to preserve herself from being engaged in this War—I now believe it to be impossible, and that it remains for our Government and Nation to get through it without dishonour, and without any sacrifice of the rights and principles in defence of which it is to be waged.
From what I have heard of the issue of the Massachusetts Election this year, I conclude that your services as a Member of the Council have been dispensed with—I presume that this Event will not break your heart—If you are of my mind an Office of responsibility in these times is the last thing in the world you will wish for—If our Country is to remain free or independent the principles for which you and I have contended must prevail; and if the principles prevail it is very indifferent what our individual Stations in Society may be.
On the 12/24 June, the hostilities between France and Russia commenced—The French crossed the river Nieman at four different places and invaded the Russian Territory—The latest accounts are of the 17/29 when no Event of importance had occurred—A General action must have taken place, or cannot probably be delayed many days longer—We are within three days distance of the news—The forces on both sides are great; and the issue of the conflict will be momentous—It is a period of anxious expectation.
We have notwithstanding the American Embargo, about forty of our vessels arrived this year at Cronstadt—I write you by one of them and shall continue to write, as long as any of them bound home shall venture to sail—We are all well; and remain with all dutiful and affectionate remembrances—your’s
A.